  4:20-cr-03039-RGK-CRZ Doc # 16 Filed: 06/09/21 Page 1 of 1 - Page ID # 44




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:20CR3039

    vs.
                                                         ORDER
AMBER TROUDT,

                 Defendant.



     IT IS ORDERED:


     1)    Defendant’s motion for temporary release, (Filing No. 15), is granted.

     2)    Defendant shall be released to attend his father's funeral at 8:30
           a.m. on June 11, 2021, returning to . Marshal custody at 5:00 p.m.
           that day.

     3)    Defendant will be picked up from the jail by her uncle, Glen Troudt,
           who is providing the transportation for Defendant’s temporary
           release from custody.

     4)    The undersigned magistrate judge has provided a copy of this order
           to the Marshal.

     Dated this 9th day of June, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
